             Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                        :           CRIMINAL ACTION
                                                    :
      v.                                            :           No. 19-636-13
                                                    :
    SHAHAAD STERLING                                :

                                          MEMORANDUM
    Juan R. Sánchez, C.J.                                                             May 8, 2020

           Defendant Shahaad Sterling, who is currently detained pending trial on several drug

charges, moves for bail in light of the ongoing novel coronavirus 2019 (COVID-19) pandemic. On

November 1, 2019, United States Magistrate Judge David R. Strawbridge granted the

Government’s pretrial detention motion and Sterling has been detained since. Sterling now asks

this Court to review Judge Strawbridge’s decision arguing his detention is not necessary to assure

his appearance for trial or the safety of the community. He also argues his pretrial detention during

the COVID-19 pandemic violates his due process rights. Because Sterling has failed to rebut the

presumption of his pretrial detention and because the existence of COVID-19 alone does not

warrant his release, the Court will deny his motion.

BACKGROUND

           Sterling is charged with five counts related to his alleged participation in a large drug

trafficking group which conspired to distribute crack-cocaine and other drugs in Chester,

Pennsylvania.1 After his arrest on October 30, 2019, the Government moved for pretrial detention.




1
  Sterling is charged with: Count 1 – conspiracy to distribute crack cocaine, fentanyl, and heroin
in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C); Counts 8 and 27 – distribution and
possession with intent to distribute controlled substances and aiding and abetting in violation of
21 U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2; and Counts 25 and 30 – distribution and
possession with intent to distribute controlled substances in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(C).
            Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 2 of 12




On November 1, 2019, Judge Strawbridge held a hearing and granted the Government’s motion.

Sterling has been detained since at the Federal Detention Center in Philadelphia, Pennsylvania

(FDC Philadelphia). Sterling is one of thirteen Defendants in a complex case involving 68 Counts

arising out of the alleged drug trafficking conspiracy. He and his codefendants are scheduled for

trial beginning November 9, 2020.

          Much has changed since Sterling’s arrest and detention order. Due to COVID-19, a novel

and highly contagious respiratory virus, Pennsylvania (and the world) has confronted a rapidly

changing public health crisis that has reached the scale of a global pandemic. See WHO

characterizes      COVID-19     as   a      pandemic,     World    Health      Org.     (Mar.    11,   2020),

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen. The

virus commonly causes fever, coughing, and shortness of breath, amongst a wide range of other

symptoms.      See   Watch    for    symptoms,       Ctrs.   for   Disease     Control    and    Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html (last visited May

8, 2020). Some populations, including the elderly and immunocompromised, are at a higher risk

of developing more serious complications upon exposure to the virus. See id. As of May 8, 2020,

the virus has infected nearly 1,219,066 people in the United States and resulted in 73,297 deaths.

See Cases of Coronavirus Disease (COVID-19) in the U.S., Ctrs. for Disease Control and

Prevention,     https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html                 (last

updated May 7, 2020). In Pennsylvania, there are 54,238 confirmed cases and 3,616 reported

deaths.      See     COVID-19        Data      for      Pennsylvania,        Pa.      Dep’t     of     Health,

https://www.health.pa.gov/topics/disease/coronavirus/Pages/Coronavirus.aspx (last updated May

8, 2020, 12:00 PM).




                                                      2
           Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 3 of 12




          Because COVID-19 is highly contagious and spreads primarily through person-to-person

contact, its existence has dramatically affected all realms of life. Federal, state, and local public

health authorities have advised certain precautions be taken to avoid exposure and prevent the

spread of the virus. In Pennsylvania, like in many other states, individuals have been directed to

stay at home unless engaging in an essential activity or providing life-sustaining or government

services. Nonessential businesses have closed their doors, schools have closed for the rest of the

academic year, and people are avoiding gatherings of any kind. In this district, the Court has taken

significant steps to limit operations to prevent the spread of the virus.

          In light of the precautions necessary to prevent the virus’s spread, COVID-19 poses a

unique challenge to the prison system. See Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidan

ce-correctional-detention.html (last updated Mar. 23, 2020). Nevertheless, in response to the

COVID-19 pandemic, the Bureau of Prisons2 (BOP) has implemented several protocols to protect

the health and safety of the inmates, staff, and general public from the spread of the virus. The

BOP’s efforts include quarantining new inmates at the facility until they are cleared, screening

inmates by health services prior to placement, suspending visits, and significantly decreasing the

traffic        of      individuals        entering        the        facilities.     See       BOP

Implementing          Modified        Operations,         Fed.        Bureau       of       Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 8, 2020). Although

COVID-19 appears to be spreading in the community, as of May 8, 2020, there are no positive




2
    The Bureau of Prisons operates FDC Philadelphia.



                                                  3
          Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 4 of 12




cases of COVID-19 among inmates at FDC Philadelphia.3 Further, no inmate has presented any

known symptoms of COVID-19 nor has any inmate required testing.

       On April 30, 2020, however, the Warden of FDC Philadelphia reported one staff member

has tested positive for COVID-19. The staff member has not been in the institution since April 12,

2020; however, FDC Philadelphia did not receive confirmation of the positive test until late April

29, 2020. On May 1, and May 5, 2020, a second and third staff member tested positive for COVID-

19. See Letter Update, May 5, 2020, ECF No. 41, Brown v. Marler, No. 20-1914 (E.D. Pa. filed

Apr. 15, 2020). According to reports, FDC Philadelphia is following and implementing all best

practices and guidelines for sanitation and prevention of spreading the virus. There have been no

other reported cases of COVID-19 in the institution.

       On April 10, 2020, Sterling filed the instant motion for bail and asks this Court to review

Judge Strawbridge’s decision and grant him pretrial release. Sterling first argues he is neither a

danger to the community nor a flight risk under the Bail Reform Act. He also argues his pretrial

detention violates his due process rights and fails to serve any compelling government interest in

light of the ongoing COVID-19 pandemic. Considering the changed circumstances created by

COVID-19 since his pretrial detention hearing, Sterling argues pretrial detention is not necessary

to assure his appearance at trial and the safety of the community. The Government opposes the

motion.

       The Court held a telephonic hearing on April 27, 2020. At the hearing, Sterling consented

to proceed with the hearing on his motion by telephone conference and waived his right to an in-



3
  The parties have been advised that the Court receives reports from the Warden and attorney of
FDC Philadelphia regarding whether there are any confirmed cases of COVID-19 and whether any
inmates present any symptoms. Further, the parties have stipulated to the status of FDC
Philadelphia based on the public record. See Def.’s Request, May 6, 2020, ECF No. 179.



                                                4
         Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 5 of 12




person hearing. See Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No.

116-136, § 15002(b)(1)(A), (b)(4), 134 Stat. 281, 528–29 (2020). In support of his release, Sterling

presented evidence that was not presented at the November 1, 2019, hearing before Judge

Strawbridge. His proffered evidence included his high school diploma, his lack of prior criminal

history, work history, and letters of support from family and community members. The

Government responded with evidence of Sterling’s persistent use of firearms and numerous drug

transactions on behalf of the drug trafficking group.

DISCUSSION

       The Court will deny Sterling’s motion because he has failed to rebut the presumption that

his pretrial detention is appropriate and because the mere existence of COVID-19 does not warrant

his release. Because Judge Strawbridge has already determined Sterling shall be detained pending

trial, Sterling’s motion is essentially an appeal from that determination in light of new

circumstances. Pursuant to 18 U.S.C. § 3145(b), a district court may review a magistrate judge’s

pretrial detention. The court’s review is de novo. See United States v. Delker, 757 F.2d 1390,

1394–95 (3d Cir. 1985). Pursuant to 18 U.S.C. § 3142(f), a court may reopen a hearing on pretrial

detention if “information exists that was not known to the [defendant] at the time of the hearing

and that has a material bearing on the issue whether there are conditions of release that will

reasonably assure” the defendant’s appearance and the safety of the community.

       Initially, despite the COVID-19 pandemic, there is still a presumption that Sterling is a

danger to the community and a flight risk, and his pretrial detention is still proper pursuant to the

Bail Reform Act. Under that statute, a court may detain a defendant pending trial only if, after a

hearing, the court finds “that no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other persons and the community.” 18




                                                 5
         Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 6 of 12




U.S.C. § 3142(e)(1). There is a rebuttable presumption “that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of the

community” if the court finds there is probable cause to believe the defendant committed an

offense under the Controlled Substances Act punishable by ten or more years of imprisonment. Id.

§ 3142(e)(3)(A). An indictment charging the defendant with such an offense is “sufficient to

support a finding of probable cause triggering the rebuttable presumption of dangerousness under

§ 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

       The indictment in this case triggers the rebuttable presumption of pretrial detention. The

indictment charges Sterling with several counts under the Controlled Substances Act which bear

the requisite penalty. In Count 1, Sterling is charged with conspiracy to distribute cocaine base

(“crack”), in violation of 21 U.S.C. § 846. For a person with no prior felony drug convictions, this

offense carries a statutory maximum sentence of 20 years’ imprisonment. See 21 U.S.C.

§ 841(b)(1)(C). In the remaining four counts, Sterling is charged with distribution of, or possession

with intent to distribute cocaine base (“crack”), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

Each of these counts carries a statutory maximum sentence of 20 years’ imprisonment. The

indictment thus provides probable cause which triggers the rebuttable presumption of

dangerousness and risk of flight warranting Sterling’s pretrial detention.

       With the rebuttable presumption triggered, the burden shifts to Sterling to produce evidence

of lack of dangerousness and risk of flight. See Suppa, 799 F.2d at 119. To overcome the rebuttable

presumption, a defendant “must produce some credible evidence forming a basis for his contention

that he will appear and will not pose a threat to the community.” United States v. Carbone, 793

F.2d 559, 560 (3d Cir. 1986). In determining whether a defendant has rebutted the presumption

for pretrial detention, a court must “take into account the available information concerning” the




                                                 6
          Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 7 of 12




nature and circumstances as to the offenses charged, the weight of the evidence against the

defendant, the defendant’s history and characteristics, including whether he was on probation or

pretrial release at the time of the offenses, and the nature of any danger he might pose. 18 U.S.C.

§ 3142(g).

       The Court finds there are no conditions or combination of conditions of release that can

reasonably assure Sterling’s appearance at trial or the safety of the community. First, Sterling’s

proffered evidence does not rebut the presumption of dangerousness and risk of flight. Although

the Court finds it commendable that Sterling has earned his high school diploma and held a job

working for U-Haul of Pennsylvania, this has little bearing on his dangerousness or flight risk.

Sterling graduated high school in 2016, before the alleged criminal activity in this case began.

Sterling’s employment evidence is merely a tax statement from his job at U-Haul for 2019. This

does not suggest the job will be available to him upon his release or that he held the job steadily

for several years.

       Second, the relevant §3142(g) factors weigh in favor of pretrial detention. The charges

against Sterling are serious and arise out of his alleged membership in a drug trafficking group

whose members sold crack cocaine and other drugs in Chester over several months. Along with

the alleged drug offenses, the drug trafficking group engaged in competition with another drug

trafficking group often using guns. If Sterling is found guilty of his charges, he faces up to 20

years’ imprisonment on each count.

       As for the strength of the evidence in this case, the Government contends it has videos

showing Sterling engaged in drug transactions, sold drugs to confidential informants, and spent

time with the leaders of the drug trafficking group. The Government also has a photo showing

Sterling with other group members, holding wads of cash (which the Government contends is drug




                                                7
         Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 8 of 12




transaction proceeds), with a firearm visibly tucked into his belt. See Gov’t’s Ex. 1, Nov. 4, 2019,

ECF No. 58. Upon Sterling’s arrest, law enforcement discovered a crack cocaine processing station

in Sterling’s home. While the Government relies largely on circumstantial evidence, it all tends to

tie Sterling to the use of guns and sale of drugs. Although Sterling likely disagrees with the weight

of the Government’s evidence, he does not suggest the Government’s case is weak in his motion.

       Turning to Sterling’s history and characteristics, he has no prior convictions and has

submitted two letters in support of his character as an upstanding young man. While this evidence

suggests Sterling is not dangerous, it does not outweigh the Government’s evidence that Sterling

regularly carried and used guns. The circumstances surrounding Sterling’s arrest show Sterling

owns multiple guns and considered engaging in an armed encounter with the officers who arrested

him. For example, after arresting Sterling, law enforcement recovered an assault style handgun,

fully loaded and with the safety off, propped up inside Sterling’s front door. Later, law enforcement

conducted a search of Sterling’s residence and found other evidence of gun use including

additional ammunition and a loaded .40 caliber pistol magazine. This evidence creates the

reasonable inference that Sterling has a history of engaging in dangerous conduct using guns.

       Finally, Sterling would pose a significant danger to the community upon his release. The

Government has represented that it holds evidence of Sterling’s participation in several drug

transactions on behalf of a well-established drug trafficking group and in furtherance of a long-

running drug trafficking conspiracy. Sterling notes there is no evidence that he was a leader of the

group, received profits from the group’s conduct, unlawfully owned his weapons, or used them in

any illegal fashion. Nevertheless, based on the evidence the Government has presented thus far,

there is a reasonable inference that Sterling engaged in street level drug transactions on behalf of




                                                 8
          Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 9 of 12




the drug trafficking group and carried weapons while doing so. As a result, the Court finds Sterling

would pose a significant danger to the community upon his release.

        In sum, although Sterling has presented some evidence to show his lack of dangerousness

and flight risk, it is insufficient to rebut the presumption that he should be detained pending trial.

See United States v. Santiago-Pagan, No. 08-424-1, 2009 WL 1106814, at *5 (M.D. Pa. Apr. 23,

2009) (concluding defendant did not rebut presumption of dangerousness because proffered

evidence did not relate to “defendant’s moral integrity, respect for the law, or personal reliability”);

cf. id. at *8 (noting “flight to avoid prosecution is particularly high among those charged with

major drug offenses” and finding § 3142(g) factors weighed in favor of finding defendant a flight

risk). Even though this evidence was not presented to Judge Strawbridge at Sterling’s original

detention hearing, it does not result in a different conclusion now. Sterling’s detention is proper

pursuant to the Bail Reform Act because the Court finds he has failed to rebut the presumption

“that no condition or combination of conditions will reasonably assure the appearance of [Sterling]

as required and the safety of the community.” 18 U.S.C. § 3142(e)(3)(A).

        Next, the Court does not find there are any changed circumstances, including the existence

of COVID-19, that warrant Sterling’s release. Certainly, the presence of, and exigent

circumstances surrounding, COVID-19 has increased substantially over the last six weeks and was

not known to Sterling at the time of his detention hearing. Nevertheless, the existence of COVID-

19 alone does not entitle him to pretrial release and bears no weight on his dangerousness or flight

risk. See United States v. Penaloza, No. 19-238, 2020 WL 1555064, at *2 (D. Md. Apr. 1, 2020)

(“[T]he mere presence of the virus, even in the detention setting, does not translate to the release

of a person accused.”); cf. United States v. Raia, 954 F.3d 594, 594 (3d Cir. 2020) (“But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone




                                                   9
         Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 10 of 12




cannot independently justify compassionate release, even considering BOP’s statutory role, and

its extensive and professional efforts to curtail the virus’s spread.”).

       Not only is the existence of COVID-19 insufficient on its own to warrant Sterling’s release,

Sterling points to no other reason to conclude he is at an increased risk of developing severe

symptoms from the virus or that his release will reduce that risk. Sterling is 21 years old and

presumably in good health, as he has presented no evidence of underlying health conditions or risk

factors. Sterling is currently detained at FDC Philadelphia, which, to date, has reported no cases

of COVID-19 amongst inmates. The BOP has continually monitored and implemented measures

in response to COVID-19 to protect inmates, staff, visitors, and members of the public. Further,

Sterling has not provided a plan for home confinement that will reduce his risk of contracting the

virus. As a result, Sterling’s generalized concerns regarding COVID-19 do not warrant his release

under § 3142(f). See United States v. Graham, No. 19-185, 2020 WL 1685912, at *5 (D. Minn.

Apr. 7, 2020) (denying motion for bail under § 3142(f) because existence of COVID-19 has no

bearing on the defendant’s flight risk or dangerousness to the community).

       The Court also concludes Sterling’s pretrial detention does not violate his due process

rights because it is reasonably related to the Government’s interest in assuring his appearance at

trial and the safety of the community. Pretrial detainees have the right to due process under the

Fifth Amendment, which provides they are to be free from conditions of confinement that amount

to punishment prior to an adjudication of guilt. See Kost v. Kozakiewicz, 1 F.3d 176, 188 (3d Cir.

1993) (stating pretrial detainees rights are found in the Due Process Clause of the Fifth

Amendment); Montgomery v. Ray, 145 F. App’x 738, 740 (3d Cir. 2005) (stating appropriate

standard is “whether the conditions of confinement . . . amount[ ] to punishment prior to an

adjudication of guilt”). Pretrial detention consistent with the Bail Reform Act, however, is not




                                                  10
         Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 11 of 12




punishment when it is used to secure the defendant’s presence at trial and the safety of the

community. See United States v. Salerno, 481 U.S. 739, 748–49 (1987). As discussed, Sterling’s

detention meets these requirements.

       Further, the Court finds the existence of COVID-19 does not transform Sterling’s pretrial

detention into punishment prior to an adjudication of guilt. Pretrial detention may amount to

punishment if it is imposed arbitrarily or with the express intent to punish. See Bell v. Wolfish, 441

U.S. 520, 539 (1979). There is no evidence of such intent or arbitrary conduct here. Sterling was

detained before the first case of COVID-19 was reported in Wuhan, China and long before its

presence in the United States. Considering the BOP’s response to prevent the spread of COVID-19

in its facilities, there is no evidence prison officials are keeping Sterling detained to punish him or

for an arbitrary purpose. The Court will therefore deny Sterling’s motion for bail under the Due

Process Clause. See United States v. Villegas, No. 19-568, 2020 WL 1649520, at *2–3 (C.D. Cal.

Apr. 3, 2020) (denying pretrial detainee’s due process challenge to continued detention in light of

COVID-19 because there was no evidence of intent to punish or arbitrary purpose).

CONCLUSION

       In conclusion, Sterling’s pretrial detention is proper pursuant to the Bail Reform Act.

Sterling is subject to the rebuttable presumption that he is a danger to the community and a flight

risk warranting pretrial detention. Because Sterling has failed to proffer sufficient evidence to

overcome this presumption and because the relevant § 3142(g) factors weigh in favor of his

detention, the Court finds there is no condition or combination of conditions of release that will

reasonably assure the safety of the community or his appearance for trial were he to be released.

Further, Sterling’s generalized concerns regarding COVID-19 without any individualized risk

factors does not constitute changed circumstances warranting his release under § 3142(f) or the




                                                  11
        Case 2:19-cr-00636-JS Document 181 Filed 05/08/20 Page 12 of 12




Due Process Clause. Accordingly, the Court will deny Sterling’s motion without prejudice to

reassert should circumstances created by COVID-19 change.

       An appropriate order follows.



                                                 BY THE COURT:



                                                  /s/ Juan R. Sánchez
                                                 Juan R. Sánchez, C.J.




                                            12
